United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0129
Issued: July 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 21, 2019 appellant filed a timely appeal from a September 26, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $100,536.75 for the period May 16, 2009 through August 18, 2018, for which she was
without fault, because she concurrently received FECA wage-loss compensation and Social
Security Administration (SSA) age-related retirement benefits without proper offset; and
(2) whether OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 18, 1994 appellant, then a 50-year-old letter sorting mail operator clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained carpal tunnel
syndromecausally related to factors of her federal employment, including repetitive keying at a
high rate of speed. She did not initially stop work. OWCP accepted the claim for bilateral carpal
tunnel syndrome. It paid appellant intermittent wage-loss compensation on the supplemental rolls
as of May 16, 2009, and then on the periodic rolls as of September 27, 2009 through February 13,
2010. Appellant returned to work and then stopped work again. OWCP paid her on the
supplemental rolls from May 8 through July 31, 2010 and on the periodic rolls commencing
August 1, 2010.
On an EN1032 form dated May 24, 2011, appellant indicated that she did not believe that
she received any SSA age-related retirement benefits as part of an annuity for federal service
because she was not retired.
On EN1032 forms dated May 25, 2012; May 31, 2013; May 14 and 16, 2014; May 14,
2015; May 24, 2016; May 23, 2017; May 20, 2018; and May 27, 2019 appellant indicated that she
received SSA age-related retirement benefits as part of an annuity for federal service.
On July 6, 2018 OWCP received a June 28, 2018 Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form showing appellant’s SSA rate with and without offset
from FERS for the period March 2009 to August 2018. The form indicated that: as of March 2009,
appellant’s SSA rate with FERS was $1,641.80 and without FERS $766.60; as of December 2009,
her SSA rate with FERS was $1,641.80 and without FERS $766.60; as of January and
December 2010, appellant’s SSA rate with FERS was $1,655.10 and without FERS $766.60; as
of December 2011, her SSA rate with FERS was $1,714.60 and without FERS $794.20; as of
December 2012, appellant’s SSA rate with FERS was $1,743.70 and without FERS $807.70; as
of December 2013, her SSA rate with FERS was $1,769.80 and without FERS $819.70; as of
December 2014, appellant’s SSA rate with FERS was $1,799.80 and without FERS $833.60; as
of December 2016, her SSA rate with FERS was $1,805.20 and without FERS $836.10; and as of
December 2017, appellant’s SSA rate with FERS was $1,841.30 and without FERS $852.80.
OWCP prepared a FERS offset calculation worksheet reflecting the SSA offset every 28
days from March 1, 2009 through August 18, 2018. It calculated the total overpayment as
$106,555.31.
In a letter dated August 28, 2018, OWCP notified appellant that, based on information
provided by SSA regarding the amount of her SSA benefits attributable to federal service, her
FECA wage-loss compensation had been adjusted and her new net compensation payment every
28 days of $971.56 would begin on September 15, 2018.
On October 2, 2018 OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $106,555.31 had been created. It determined that appellant was
not at fault in the creation of the overpayment. OWCP forwarded an overpayment action request
form and an overpayment recovery questionnaire (Form CA-20). It explained its calculation of

2

the overpayment, informed appellant of the actions she could take, and afforded her 30 days to
respond.
On November 6, 2018 OWCP received appellant’s completed Form OWCP-20 and request
for a prerecoupment hearing. Appellant did not dispute the overpayment calculation, but indicated
that the overpayment occurred through no fault of her own and requested a waiver. She listed her
income as $4,442.00 and her expenses as $7,557.00, with a large amount of her expenses being
attributed to in-home health care for her husband. Appellant listed her assets as $145,299.65,
which included a savings account balance of $139,179.77.
In a January 17, 2019 decision, OWCP set aside the October 2, 2018 preliminary
overpayment determination and remanded the case for further development regarding the amount
of the overpayment. It noted that appellant did not receive continuous wage-loss compensation
for the period March 1, 2009 through August 18, 2018. The hearing representative also noted that
her FECA compensation benefits began on May 16, 2009. He also noted that appellant had
returned to work for a period of time beginning February 10, 2010 and sustained a recurrence of
disability beginning May 8, 2010, but had used annual leave for dates after her recurrence of
disability.
OWCP prepared a February 12, 2019 FERS offset calculation worksheet verifying its
calculations. It calculated the total overpayment as $100,536.75. For the period May 16 to July 3,
2009, appellant received an overpayment in the amount of $1,413.78, for the period July 30 to
November 30, 2009, she received an overpayment in the amount of $3,577.74; for the period
December 1 to 31, 2009, she received an overpayment in the amount of $894.44; for the period
January 1 to February 12, 2010, she received an overpayment in the amount of 1,259.52; for the
period May 8 to July 2, 2010, she received an overpayment in the amount of $1,640.31; for the
period July 17 to 23, 2010, she received an overpayment in the amount of $205.04; for the period
July 31 to November 30, 2010, she received an overpayment in the amount of $3,602.82; for the
period December 1, 2010 to November 30, 2011, she received an overpayment in the amount of
$10,691.29; for the period December 1, 2011 to November 30, 2012, she received an overpayment
in the amount of $11,105.49; for the period December 1, 2012 to November 30, 2013, she received
an overpayment in the amount of $11,262.86; for the period December 1, 2013 to November 30,
2014, she received an overpayment in the amount of $11,432.52; for the period December 1, 2014
to November 30, 2015, she received an overpayment in the amount of $11, 626.25; for the period
December 1, 2015 to November 30, 2016, she received an overpayment in the amount of
$11,658.11; for the period December 1, 2016 to November 30, 2017, she received an overpayment
in the amount of $11,661.15; and for the period December 1, 2017 to August 18, 2018, she
received an overpayment in the amount of $8,505.45. The total overpayment was calculated to be
$100,536.75.
On February 14, 2019 OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $100,536.75 had been created. It explained that the overpayment
occurred because a portion of appellant’s SSA age-related retirement benefits for the period
May 16, 2009 through August 18, 2018, was based on credits earned while in federal service and
that this portion of the benefits was a prohibited dual benefit. OWCP specifically noted that the
overpayment occurred during her receipt of FECA wage-loss compensation benefits from May 16
to July 3, 2009, from July 30, 2009 to February 12, 2010, from May 8 to July 2, 2010, from July 17

3

to 23, 2010, and from July 31, 2010 to August 18, 2018. It found appellant was not at fault in the
creation of the overpayment. OWCP explained its calculation of the overpayment, attached its
calculation worksheet, and informed her of the actions she could take. It provided an overpayment
action request form and a Form OWCP-20. OWCP requested that appellant provide
documentation, including income tax returns, bank account statements, bills and cancelled checks,
pay slips, and any other records which supported the income and expenses listed, and allotted 30
days for her to respond.
On March 13, 2019 appellant requested a prerecoupment hearing, which was held on
July 12, 2019. She requested a waiver because she was without fault, she had reported all earnings
and benefits, and she would suffer a financial loss and severe hardship in repaying the
overpayment.
At the hearing, appellant documented that her monthly household living expenses
(approximately $7,500.00) were more than double her household monthly income (approximately
$4,500.00) due to home health care and additional necessary medical expenses for her disabled
husband. She testified that her savings exceeded $100,000.
By decision dated September 26 2019, OWCP’s hearing representative finalized its
preliminary determination that appellant had received an overpayment of compensation in the
amount of $100,536.75 for the period May 16, 2009 through August 18, 2018, because a portion
of her SSA age-related retirement benefits was based on credits earned in federal service, and this
portion of the SSA benefit was a prohibited dual benefit. OWCP further found that appellant was
without fault in the creation of the overpayment and denied waiver of recovery of the overpayment
because her assets of over $100,000.00 in savings, checking and cash exceeded the allowable
resource base of $10,300.00 for an individual with a spouse or dependent. It further found that
there was insufficient evidence to arrive at a monthly repayment agreement.2
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4 When an overpayment of compensation
has been made to an individual because of an error of fact or law, adjustment shall be made under
regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled.5

2
OWCP explained that interest would accrue at a rate of one percent per year and that appellant could avoid interest
charges by repaying the debt in full within 30 days.
3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

Id. at § 8129(a).

4

Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $100,536.75, for which she was without fault, because she
concurrently received FECA wage-loss compensation benefits and SSA age-related retirement
benefits for the period May 16, 2009 through August 18, 2018 without proper offset. In the
preliminary notice of overpayment dated February 14, 2019 OWCP carefully explained each
period of overpayment, noting that appellant had not continuously received FECA wage-loss
compensation during the entire period in question. The Board has reviewed the record and finds
that OWCP has substantiated the periods of overpayment as outlined in its preliminary
determination.
Appellant has not challenged the fact or amount of the overpayment. The record indicates
that, during the period at issue, appellant was receiving compensation for disability under FECA
and SSA age-related retirement benefits attributable to federal service. A claimant cannot receive
both compensation for wage loss and SSA age-related retirement benefits attributable to federal
service for the same period.8 Consequently, the fact of the overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. The SSA provided the SSA rate with FERS and without FERS for specific periods
commencing May 16, 2009 through August 18, 2018. In its February 14, 2019 preliminary
overpayment determination, OWCP provided its overpayment calculations for each relevant
period based on the SSA worksheet. No contrary evidence was provided.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period May 16, 2009 through August 18, 2018, and finds that an overpayment of compensation in
the amount of $100.536.75 was created.9

6
20 C.F.R. § 10.421(d); see J.S., Docket No. 19-0824 (issued October 4, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
7

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

8

See D.M., Docket No. 19-1369 (issued June 30, 2020); D.C., Docket No. 19-0118 (issued January 15, 2020).

9

See L.W., Docket No. 19-0787 (issued October 23, 2019); L.L., Docket No. 18-1103 (issued March 5, 2019); D.C.,

id.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.10 Section 10.438 of OWCP’s regulations provides that the individual who received
the overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.11
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.12 Section 10.436 provides that recovery of an overpayment
would defeat the purpose of FECA if recovery would cause hardship because the beneficiary needs
substantially all of his or her income (including compensation benefits) to meet current ordinary
and necessary living expense, and, also, if the beneficiary’s assets do not exceed a specified amount
as determined by OWCP from data provided by the Bureau of Labor Statistics.13 For waiver of
recovery of the overpayment under the defeat the purpose of FECA standard, appellant must show
that he or she needs substantially all of his or her current income to meet current ordinary and
necessary living expenses, and that assets do not exceed the resource base.14 An individual is
deemed to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment of
compensation.
Although OWCP determined that appellant was not at fault in the creation of the
overpayment, she has not established that recovery of the overpayment would defeat the purpose
of FECA because her assets exceed the resource base of $10,300.00 for an individual with one
10

5 U.S.C. § 8129.

11

20 C.F.R. § 10.438.

12

Id. at §§ 10.434-10.437.

13

Id. at § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
14

Id.

15

Id

6

dependent as provided in OWCP’s procedures.16 Appellant has testified that she had assets totaling
$100,000.00. It was therefore unnecessary for OWCP to consider whether her monthly income
exceeds her monthly ordinary and necessary expenses by more than $50.00.17 Appellant did not
establish that she was entitled to waiver on the basis of defeating the purpose of FECA.18 There
is also no evidence to support that appellant gave up a valuable right or changed her position for
the worse, in reliance on her FECA compensation. Appellant, therefore, did not establish that
recovery of the overpayment was against equity and good conscience.19
As appellant failed to establish that recovery of the overpayment of compensation would
either defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying waiver of recovery.20
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$100,536.75, for which she was without fault, because she concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits attributable to federal service for the period
May 16, 2009 through August 18, 2018 without proper offset. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment.21

16

See supra note 13 at Chapter 6.400.4.a(2) (September 2018).

17

Id. at Chapter 6.400.4.a(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
18

See R.D., Docket No. 19-1598 (issued April 17, 2020); R.C., Docket No. 19-0845 (issued February 3, 2020).

19

Id.

20

Id.

21
Regarding repayment, OWCP was unable to determine a monthly repayment schedule because the evidence
indicated that appellant’s monthly expenses exceeded her monthly income.

7

IT IS HEREBY ORDERED THAT the September 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 31, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

